Order filed November 21, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00268-CV
                                    __________

   IN RE THE STATE OF TEXAS EX REL. MICHAEL MUNK


                         Original Mandamus Proceeding


                                    ORDER
      On October 13, 2014, this court issued an order in which we granted an
emergency stay of all proceedings in the trial court with respect to the underlying
causes. On November 10, 2014, we issued an opinion and judgment conditionally
granting Relator’s petition for writ of mandamus. On that same day, Respondent,
the Honorable Carter T. Schildknecht, issued an order in compliance with the
opinion and judgment of this court.       Accordingly, we hereby dissolve the
emergency stay entered by this court on October 13, 2014.


                                                   PER CURIAM
November 21, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.